Citation Nr: 0923413	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for bilateral hearing loss at a noncompensable 
rating, granted service connection for headaches at a 
noncompensable rating and denied the Veteran's claim to 
service connection for hypertension to include as secondary 
to service connected PTSD. 

The June 2006 rating decision also denied service connection 
for impotence, which the Veteran also included in his 
November 2006 notice of disagreement, and it was included on 
the statement of the case.  However, his October 2007 
Substantive Appeal (VA Form 9), indicates that he only 
appealed the issues commented on, and he did not include the 
impotence claim among the issues he addressed.  There is no 
suggestion that the Veteran sought to supplement his 
Substantive Appeal within the requisite time frame to include 
that issue on appeal.  Thus, the Board deems the appeal of 
that issue as withdrawn, and it will not be addressed in the 
decision below.  See 38 C.F.R. § 20.204 (2008).  The Veteran 
may, of course, apply to reopen this claim anytime. 

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss and entitlement to an 
initial compensable evaluation for headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hypertension was first manifested over 36 years after 
separation from active service, is not the result of a 
disease or injury in service, and is unrelated to a service-
connected disease or injury.


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by 
military service, nor is it secondary to any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1).  However, 38 C.F.R. 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  

In a September 2005 letter, the RO informed the Veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the September 2005 letter still informed the Veteran 
that he could send VA information that pertained to his 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his veteran's status, the 
September 2005 letter contained notice on the second and 
third Dingess elements.  However, he did not receive notice 
on the effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication.  Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed. Cir. 1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra; Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the Veteran to 
participate in the adjudication of the underlying claim for 
service connection.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  



The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent a VA examination in March 2006.

The Veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the Veteran in 
substantiating his claim.

Therefore, the facts relevant to the Veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

In addition to the basic legal authority noted above, service 
connection may be presumed for certain chronic diseases, to 
include cardiovascular diseases such as hypertension, which 
manifest to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. 3.307, 3.309(a) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Considering the pertinent evidence of record in light of 
above-noted legal authority, the Board finds that the 
criteria for service connection for hypertension are not met.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).

Service treatment records reflect no complaint, finding, or 
diagnosis of hypertension, or even of elevated blood 
pressure.  

A December 1992 medical report noted that the Veteran had no 
hypertension, heart, kidney, liver or lung disease.

A blood pressure reading of 116/78 was recorded in a February 
1996 treatment note.

A blood pressure reading of 104/84 was recorded in a June 
1999 treatment note.

A blood pressure reading of 130/84 was recorded in a July 
2001 treatment note.

A July 2005 treatment note from the West Los Angeles VA 
Medical Center (VAMC) indicates hypertension.

The Veteran underwent a VA examination in March 2006.  The 
Veteran reported high blood pressure that developed five 
years ago that he felt was a result of his PTSD.  The 
diagnosis was hypertension.  The examiner concluded that it 
was not likely that the Veteran's hypertension was related to 
his PTSD as the blood pressure elevation occurred years away 
from either his tour in Vietnam or the evolution of PTSD.

In this case, a grant of service connection based on direct 
causation for hypertension is not warranted.  While the 
Veteran has a current diagnosis of hypertension, the 
Veteran's service treatment records are entirely negative for 
any complaints or treatments for elevated blood pressure or 
hypertension.  In fact, the earliest evidence of a documented 
diagnosis of hypertension was in July 2005-well outside of 
the period for presumptive service connection for 
hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board also points out that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Further, the record does not include medical evidence or 
opinion even suggesting a medical nexus between the 
hypertension first-diagnosed more than 36 years after service 
discharge and the Veteran's active military service, and 
neither the Veteran nor his representative has identified or 
even alluded to the existence of any such opinion.

The preponderance of the evidence is, therefore, against the 
claim for entitlement to service connection on a direct 
basis.

The Veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The Veteran claims that his hypertension was caused by his 
service connected PTSD.  However, there is no competent 
opinion relating the Veteran's hypertension to the service 
connected PTSD.  

The only evidence that there is a relationship between this 
condition and his service-connected PTSD consists of the 
Veteran and his representative's contentions.  The Veteran 
and his representative, however, are lay persons.  Lay 
persons are generally not competent to express opinions as to 
medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The record contains no other evidence that current 
hypertension was caused or permanently aggravated by service-
connected PTSD.  Additionally, the March 2006 VA examiner 
concluded that the Veteran's hypertension was not secondary 
to the Veteran's PTSD. 

Under these circumstances, the claim for service connection 
for hypertension must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service connected PTSD, is denied.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Veteran last underwent a VA audiological examination in 
March 2006.  In the October 2007 Substantive Appeal, however, 
the Veteran's representative stated that the Veteran was now 
issued hearing aids for his hearing loss.  The Veteran last 
underwent a VA examination for his headaches in March 2006.  
The examiner noted that the Veteran had headaches two to 
three times a week.  In a May 2009 statement, however, the 
Veteran's representative reported that the March 2006 VA 
examinations did not accurately portray the current severity 
of the Veteran's disabilities.  Specifically, he stated that 
the Veteran suffered from headaches five times a week that 
required bed rest.  The Veteran's representative's October 
2007 and May 2009 statements provide evidence of worsening of 
his disabilities since the last examinations in March 2006.  
The Veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Hence, the Board finds that a contemporaneous medical 
examination--with all appropriate findings--would be helpful 
in resolving the claims for initial compensable ratings for 
bilateral hearing loss and headaches on appeal.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008). 

The Board is also cognizant of the holding of Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extra-schedular rating was warranted.  The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.  Accordingly, any examination should address these 
matters.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
severity of his bilateral hearing loss.  
A copy of the notification letter for 
this examination should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  This examination should 
include the results of pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  It is also essential that the 
examiner describe all functional effects 
of this disability, in terms of social 
and occupational functioning.  

2.  The Veteran should undergo a VA 
neurological examination to determine the 
current severity of his headaches.  The 
claims folder must be made available to 
the examiner for review.  All necessary 
studies and tests deemed appropriate 
should be accomplished.  The current 
manifestations of the Veteran's headaches 
should be fully described by the doctor.  
The doctor should detail the nature, 
frequency, and duration of the headaches, 
including frequency and duration of 
actual "prostrating" attacks.  The doctor 
must also discuss what effects, if any, 
headaches have on the Veteran's working 
and earnings ability.

3.  After completion of the above 
development, the Veteran's claims for 
higher initial evaluations for bilateral 
hearing loss and headaches should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


